Citation Nr: 1603884	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) with anxiety disorder and depressive disorder from February 1, 2010 to September 6, 2011?  

2.  What evaluation is warranted for posttraumatic stress disorder since September 7, 2011?
 
3.  What evaluation is warranted for a lumbar strain from February 1, 2010 to September 12, 2011?

4.  What evaluation is warranted for a lumbar strain since September 13, 2011?
 
5.  What evaluation is warranted for right ring and little finger degenerative joint disease from February 1, 2010 to September 12, 2011?

6.  What evaluation is warranted for right ring and little finger degenerative joint disease since September 13, 2011?

7.  What evaluation is warranted for left shoulder tendonitis from February 1, 2010 to September 12, 2011?

8.  What evaluation is warranted for left shoulder tendonitis from September 13, 2011?

9.  What evaluation is warranted for a left knee patellofemoral pain syndrome from February 1, 2010 to September 12, 2011?

10.  What evaluation is warranted for a left knee patellofemoral pain syndrome since September 13, 2011?

11.  What evaluation is warranted for a left ankle strain from February 1, 2010 to September 12, 2011 and since September 13, 2011?

12.  What evaluation is warranted for a left ankle strain since September 13, 2011?

13.  What evaluation is warranted for left foot plantar fasciitis from February 1, 2010 to September 12, 2011 and since September 13, 2011?

14.  What evaluation is warranted for left foot plantar fasciitis from September 13, 2011?
  
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1988 to July 1992 and from November 1993 to January 2010.
 
This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  In December 2014, the Board denied the claims.  The appellant appealed and the United States Court of Appeals for Veterans Claims (Court) remanded the case for further action consistent with their order.

The issues of what evaluation is warranted for PTSD with anxiety disorder and depressive disorder since September 7, 2011, as well as what evaluations are warranted for  a lumbar strain, right ring and little finger degenerative joint disease, left shoulder tendonitis, a left knee patellofemoral pain syndrome, a left ankle strain, and left foot plantar fasciitis since September 13, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  From February 1, 2010 to September 6, 2011, the Veteran's psychiatric symptoms were not productive of total occupational and social impairment.

2.  From February 1, 2010 to September 12, 2011, the Veteran's lumbar strain was not manifested by either forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine.

3.  The Veteran is right handed.

4.  From February 1, 2010 to September 12, 2011 (excluding the period of a temporary total rating), right hand ring and little finger degenerative joint disease was not more nearly approximated by unfavorable ankylosis of multiple digits.

5.  From February 1, 2010 to September 12, 2011, the Veteran's left shoulder tendonitis was not manifested by limitation of arm motion at shoulder level or below, or ankylosis.  The Veteran is right handed.

6.  From February 1, 2010 to September 12, 2011, the Veteran's left knee patellofemoral syndrome was not been manifested by flexion limited to 30 degrees, or extension limited to 15 degrees.

7.  From February 1, 2010 to March 26, 2010, the Veteran's left ankle strain was manifested by normal but painful motion and did not nearly approximate a moderate limitation of ankle motion.  
 
8.  From March 27, 2010 to September 11, 2011, the Veteran's left ankle strain was manifested by normal but painful motion and did not nearly approximate a moderate limitation of ankle motion.  
 
9.  On September 12, 2011, the Veteran's left ankle strain was manifested by normal motion with no objective evidence of pain. 
 
10.  From February 1, 2010 to September 12, 2011, the Veteran's left foot plantar fasciitis did not nearly approximate more than mild symptoms.
 
 
CONCLUSIONS OF LAW
 
1.  From February 1, 2010 to September 6, 2011, the criteria for an initial rating higher than 70 percent for PTSD with anxiety and depressive disorders were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.   From February 1, 2010 to September 12, 2011, the criteria for an initial rating higher than 20 percent for a lumbar strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

3.  From February 1, 2010 to September 12, 2011 (excluding the period of a temporary total rating), the criteria for an initial rating higher than 10 percent for right ring and little finger degenerative joint disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5230-5010 (2015).

4.  From February 1, 2010 to September 12, 2011, the criteria for an initial rating higher than 10 percent for left shoulder tendonitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5024 (2015).

5.  From February 1, 2010 to September 12, 2011, the criteria for an initial rating higher than 10 percent for left knee patellofemoral syndrome were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5260 (2015).

6.  From February 1, 2010 to March 26, 2011, the criteria for an initial rating higher than 10 percent for a left ankle strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2015).
 
7.  From March 27, 2011 to September 11, 2011, the criteria for a 10-percent rating, but no higher, for left ankle strain were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5271.
 
8.  On September 12, 2011, the criteria for a compensable rating for left ankle strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5271.

9.  From February 1, 2010 to September 12, 2011, the criteria for an initial compensable rating for left foot plantar fasciitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5299-5276 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2010 letters of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Some of the claims are before the Board on appeal from the ratings initially assigned in connection with the grant of service connection.  As to those claims, because service connection, an initial rating, and an effective date have been assigned the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during a June 2013 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 45 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  
 
Higher Initial Ratings

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Psychiatric Disorders

The Veteran's PTSD with anxiety and major depressive disorders has been rated 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.
 
A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

During the pendency of the claim, the Veteran has experienced symptoms listed in the criteria for the 30, 50, and 70 percent ratings.  In a September 2011 VA examination report, the examiner indicated that there were symptoms of mild memory loss, disturbances of mood and motivation, and depressed mood and anxiety.  The examiner checked the box indicating that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner's assessment as to which rating criteria the Veteran's symptoms fit is not binding on the Board, as this is a legal determination for the Board to make.  38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present.").  
 
Notably, at the September 2011 VA examination, the Veteran reported ongoing issues managing his anger and that his fiancé told him that he wanted to hurt her once when he was "blacked out," suggesting the impaired impulse control listed in the criteria for a 100 percent rating.  In addition, in the VA treatment notes and during the Board hearing, the Veteran indicated that he had tried to commit suicide, that it was difficult for him to socialize, that he was having problems in his marriage because of his psychiatric disorders, and that he tried to avoid crowds whenever possible.

Entitlement to an initial 100 percent rating is not warranted from February 1, 2010 to September 6, 2011 because the Veteran had neither symptoms nor overall impairment that more nearly approximated these criteria.  The VA treatment notes and September 2011 VA examination reflect that the Veteran's thought process and communication were essentially normal and not grossly impaired, his behavior was not grossly inappropriate during his group therapy sessions or otherwise, he was not a persistent danger of hurting himself or others as indicated by the fact that he generally denied suicidal and homicidal ideation or plan, he was able to perform activities of daily living including maintaining his personal hygiene as he was generally well groomed, he was oriented to time and place, and he only had short term memory loss as opposed to the significant memory loss listed in the criteria for a 100 percent rating.  Moreover, the Veteran indicated that he was taking classes and enjoyed them while looking for work, that he talked with his then fiancé and friends during periods of depressed mood.  Based on these statements, the September 2011 VA examiner found that there was no impairment from his symptoms in academic functioning and only mild impairment in occupational functioning when he was employed.

The Board notes that the Veteran stated in a May 2014 letter that he was unemployable due to his PTSD.  The Veteran is competent to offer such an opinion, but his statement must be weighed against the other evidence of record in determining whether there is total occupational impairment.  The Board finds that the other evidence including the September 2011 VA examiner's opinion reflects that the Veteran's symptoms did not more nearly approximate total occupational impairment.  In addition, the above evidence reflects that the symptoms did not more nearly approximated total social impairment.  As neither the symptoms nor overall impairment more approximate the total occupational and social impairment required for a 100 percent rating, such a rating is not warranted.

For the foregoing reasons, the criteria for an initial rating higher than 70 percent from February 1, 2010 to September 6, 2011, for the Veteran's psychiatric disorders is not warranted.

Lumbar Strain

The Veteran's lumbar strain has been rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237, specifically applicable to this disability.  All disabilities of the spine are rated either under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula, a 20 percent rating is assigned when  forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Normal ranges of motion of the thoracolumbar spine include: Flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees. 38 C.F.R. § 4.71a, Plate V.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evidence demonstrates that the appellant's range of thoracolumbar motion has not more nearly approximated flexion less than 31 degrees, as required for a 40 percent rating under the general rating formula, at any time during the pendency of the claim.  At the March 2010 VA examination, range of motion was normal, with flexion to 90 degrees and extension and lateral flexion and rotation each to 30 degrees.  There was no additional limitation after three repetitions of range of motion.  There was no ankylosis or abnormal spinal curvature.  X-ray was normal.  The Veteran complained of constant pain.

May 2010 private MRI reports indicate that there was disc bulge and herniation with mild effacement of the thecal sac without central stenosis.  There was also significant hypertrophy of the ligamentum flavum, and the Veteran was subsequently issued a lumbar corset for support of the spine.

April 2011 VA treatment notes showed 60 degrees of forward flexion, 15 degrees of extension, and 20 degrees of lateral flexion and rotation bilaterally.  During the Board hearing, the Veteran indicated that he took pills for his symptoms, but they did not work most of the time and "so I have to (lie) around the house."  He also described muscle spasms, sharp pains, and his back going out, resulting in not being able to do anything and having to lie in bed or lay on the floor.  These episodes would last 30-40 minutes, occurring about eight times the previous year and took medication for this.

The above evidence reflects that prior to September 13, 2011, an initial rating higher than 20 percent is not warranted.  Forward thoracolumbar flexion did not more nearly approximate 30 degrees or less; rather it was between 60 and 90 degrees.  There was no evidence of lumbar ankylosis at any time.  In addition, although the Veteran experienced pain, there was no additional limitation on range of motion testing.  Further, although the Veteran testified that he sometimes could not do anything and would have to lie down during flare-ups, he did not indicate that the restriction was such that range of motion would more nearly approximate the forward flexion to 30 degrees or less required for the 40 percent rating.  
 
Finally, although the Veteran described episodes during which he could not do anything and had to lie on the floor, "incapacitating episodes" have a specific definition that is set forth in Note 1 to the Formula for Rating Intervertebral Disc Syndrome.  Under 38 C.F.R. § 4.71a,  incapacitating episodes are defined as acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  As the Veteran did not indicate during the hearing or during treatment or examination that he was prescribed bed rest by a physician, and as there is no evidence of physician prescribed bed rest, the appellant did not experience incapacitating episodes as defined in the applicable regulation.  A higher rating prior to September 13, 2011, is therefore not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes.

For the foregoing reasons, entitlement to an initial rating higher than 20 percent from February 1, 2010 to September 12, 2011, is not warranted for a lumbosacral strain.

Right Hand Ring and Little Finger Degenerative Joint Disease

The Veteran's right hand ring and little finger degenerative joint disease has been rated under 38 C.F.R. § 4.71, Diagnostic Codes 5230-5010.  Diagnostic Code 5210 applies to traumatic arthritis and is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5230 applies to limitation of motion of the ring or little finger, and has a single, scheduler non-compensable rating.  Diagnostic Code 5003 provides that arthritis is rated under the appropriate diagnostic code for the joint or joints involved, but that when limitation of the joints is noncompensable, a rating of 10 percent is warranted for each group of minor joints affected by limitation of motion.  The fingers are considered minor joints.  See 38 C.F.R. § 4.45(f) (multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints).  
 
The Veteran was awarded a temporary total disability rating for right hand ring and little finger degenerative joint disease for the period from February 5, 2010 to March 31, 2010.  As a temporary total disability rating is a 100 percent rating, the maximum rating available, the Veteran's appeal for a higher initial rating for right hand ring and little finger degenerative joint disease is moot for this period.
 
At the December 2009 pre-discharge examination, the Veteran described sharp pain with normal daily activity, and difficulty grabbing, holding, and lifting things due to pain in the finger.  At the September 2011 VA examination, the Veteran indicated that after holding a glass for about 30 seconds, it would slip out of his hands.  On examination, there was a limitation of motion or painful motion of the little finger only.  There was no gap between the thumb pad and fingers.  There was a gap of one inch or more between the tip of the little finger and the proximal transverse crease of the palm.  There was limitation of motion of the little finger after three repetitions with less movement than normal, as well as incoordination and deformity.  There was also proximal interphalangeal joint ankylosis of the little finger in rotation or angulation.  X-ray showed a posterior dislocation of the middle phalanx with respect to the proximal phalanx.  The examiner found that this disorder did not impact his ability to work.  

During the Board hearing, the Veteran testified that it was difficult for him to hold a pen to write, to hold a glass or cup, that he experienced significant pain.  He testified that he was not able to use his hand about four or five times per year.  The hearing transcript also reflects that the Veteran claimed that he was not able to bring all of his fingers together as a single unit, that the pinkie deviated outward from the hand, and that there appeared to be a bulge at the base of the pinkie, which tended to swell two or three times per week.

The above evidence reflects that prior to September 13, 2011; a higher initial rating is not warranted under any potentially applicable diagnostic code.  The diagnostic codes applicable to the hand and wrist are Diagnostic Codes 5214 through 5230. The only ratings that are higher than 10 percent under these diagnostic codes require ankylosis of the wrist or of the individual digits.  Although there was ankylosis of the little finger on the September 2011 VA examination, ankylosis only warrants a rating higher than 10 percent if it involves fingers other than the ring and little finger.  In addition, although there was a gap of one inch or more between the tip of the little finger and the proximal transverse crease of the palm, only a gap of more than two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers, and there was no evidence of such a gap.  The lay and medical evidence thus preponderate against entitlement to an initial rating higher than 10 percent prior to September 13, 2011 under any potentially applicable diagnostic code.  Moreover, consideration of the DeLuca factors discussed below is not required when the Veteran is receiving the highest scheduler rating for limitation of motion and higher ratings require ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

For the foregoing reasons, entitlement to an initial rating higher than 10 percent from February 1, 2010 to September 12, 2011, is not warranted for right hand ring and little finger degenerative joint disease.

Left Shoulder Tendonitis

The Veteran's left shoulder tendonitis has been rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5024.  The Veteran is right handed.  Hence, his left shoulder disorder affects his minor arm.  Under Diagnostic Code 5201, limitation of motion of the minor arm to the shoulder level warrants a 20 percent rating, limitation to midway between the side and shoulder warrants a 20 percent rating, and limitation to 25 degrees from the side warrants a 30 percent rating.  Diagnostic Code 5024 applies to tenosynovitis and is rated on limitation of motion of the affected part, as degenerative arthritis under Diagnostic Code 5003, discussed above.

The Veteran is not entitled to an initial rating higher than 10 percent prior to September 13, 2011, under Diagnostic Code 5201 because the evidence reflects his left shoulder symptoms have not more nearly approximated a limitation to a point midway between the side and shoulder level.  During the Board hearing, the Veteran stated that he could barely move his arm above his head.  Hearing Transcript at page 9.  The Veteran is competent to testify and the medical evidence supports his lay assessment of his shoulder movement.  At a December 2009 VA pre-discharge examination the Veteran described daily pain and an inability to lift over 25 pounds, but denied dislocation, subluxation, inflammatory arthritis.  Activities of daily living were noted to be intact.  On examination, ankylosis was not present and the only abnormality noted being tenderness on palpation.  On the March 2010 VA examination, lack of shoulder dislocation was noted.  
 
At a September 2011 VA examination, the Veteran indicated that flare-ups did not impact the function of his shoulder, although he did get bursitis on occasion which he treated with Motrin.  Range of motion was at or near normal in all planes with no objective evidence of painful motion.  There was no additional limitation or functional loss or impairment following repetitive use testing.  The examiner noted a normal 2009 MRI.  There was no pain on palpation, muscle strength testing was normal, and there was no evidence of glenohumeral articulation ankylosis.  All other testing for abnormalities was negative, there was no acromioclavicular disorder or impairment of the clavicle or scapula, or impact on ability to work.

The above evidence reflects that prior to September 13, 2011, consistent with the Veteran's statement during the Board hearing, limitation of left shoulder motion did not more nearly approximate limitation to a point midway between the side and shoulder, to include consideration of whether there was additional functional limitation during flare-ups.  The evidence also reflects that there was no ankylosis of scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula warranting a higher rating under Diagnostic Codes 5200, 5202, or 5203.

For the foregoing reasons, entitlement to an initial rating higher than 10 percent from February 1, 2010 to September 12, 2011, is not warranted for left shoulder tendonitis.

Left Knee Patellofemoral Pain Syndrome

The Veteran's left knee disability has been rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Codes 5256 to 5263 pertain to evaluation of disabilities of the knee and leg. Under Diagnostic Code 5260, limitation of flexion of a leg warrants a compensable rating when flexion is limited to 60 degrees. A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, and a 20 percent rating when it is limited to 15 degrees.  Id.

Normal range of motion of the knee is from 0 degrees of extension and to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

At a December 2009 VA pre-discharge examination, the Veteran complained of pain but denied any left knee  dislocation or subluxation.  The knee caused the Veteran to run more slowly and to have difficulty with squatting activities.  Range of motion was from 0 to 140 degrees with no ankylosis or popping.  There was tenderness on palpation and pain on McMurray's test.

At the September 2011 VA examination, the Veteran reported that flare-ups did not impact the function of the knee or lower leg, but it locked up about three times per week and gave way, with no swelling.  Range of motion was again from 0 to 140 degrees with no objective evidence of painful motion.  Range of motion was the same after repetitive motion testing and there was no additional limitation or functional loss.  All other testing, including stability testing, was normal.  It was indicated that the Veteran did not wear a brace or any other assistive device.  The examiner also indicated that the Veteran's knee disability did not impact his ability to work.

During the Board hearing, the Veteran stated that his left knee was weak but not unstable.  He wore a brace all of the time, and reported twice weekly swelling.  The Veteran reiterated that there was instability when he did not wear the brace.

The above evidence reflects that prior to September 13, 2011, the range of left knee motion did not more nearly approximate flexion limited to 45 degrees or extension limited to 10 degrees that would warrant a compensable rating for either limitation of flexion or extension, to include consideration of whether there was additional limitation due to flare-ups.  In addition, there was no ankylosis, a dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum that would warrant a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  In addition, although a separate rating could be warranted for recurrent subluxation or lateral instability under Diagnostic Code 5257, VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997), the Board finds the specific examination findings of no instability or subluxation to be of greater probative weight than the Veteran's description of left knee instability.  A separate rating is therefore not warranted under Diagnostic Code 5257.

For the foregoing reasons, from February 1, 2010 to September 12, 2011, neither an initial rating higher than 10 percent nor a separate rating is warranted for the Veteran's left knee disability.

Left Ankle Strain

The Veteran's left ankle strain was rated as 10 percent disabling from February 1, 2010 to March 26, 2010, and as noncompensable since March 27, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Under this diagnostic code, a moderate limitation of ankle motion warrants a 10 percent rating and a marked limitation warrants a 20 percent rating.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.

On the December 2009 VA pre-discharge examination, the Veteran complained of pain and denied dislocation or subluxation.  The ankle disability limited him in that he could not stand for more than an hour.  Plantar flexion was to 45 degrees with pain and dorsiflexion was to 20 degrees with pain 6/10 throughout motion.  The ankle was tender to palpation.
 
At the September 2011 VA examination, the Veteran indicated that flare-ups did not impact ankle function and he had no current complaints regarding it.  Range of motion was normal before and after repetitive motion testing without objective evidence of painful motion; and there was no additional limitation of motion, functional loss or impairment on repetitive motion testing.  There was no pain on palpation or ankylosis and joint stability testing was normal.  The Veteran did not wear any assistive devices including a brace.  There were no abnormal findings on imaging studies and the ankle did not impact the Veteran's ability to work.

During the Board hearing, the Veteran indicated that his ankle had stability problems and would get weak and give out.  He indicated that he did not use a brace and also that the ankle was painful.

With respect to the question of entitlement to a compensable evaluation from March 27, 2010 to September 12, 2011, although the VA examination on September 12, 2011, demonstrated no objective evidence of pain on motion, prior to that date, the Veteran demonstrated pain on motion.  As such, a 10-percent rating should be continued from March 27, 2010 to September 11, 2011.  The above evidence reflects that, however, that from February 1, 2010 to September 11, 2011, the Veteran's left ankle disability demonstrated no limited motion, much less moderate limitation of ankle motion.  For the foregoing reasons, an initial rating higher than 10 percent from February 1, 2010 to September 11, 2011, for left ankle strain is not warranted; and a compensable rating is not warranted on September 12, 2011.

Left Foot Plantar Fasciitis

There is no diagnostic code specifically applicable to plantar fasciitis, so this disability is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276, applicable to flatfoot. 38 C.F.R. § 4.20. The use of the "99" diagnostic code reflects the disability is unlisted.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable. Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.

At a December 2009 VA pre-discharge examination the Veteran complained of pain, but he did not use corrective or assisting devices, and denied any dislocation or subluxation.  He reported that his daily activities were limited in that he could not stand for more than an hour.  The only abnormal finding on examination was tenderness to palpation.  The Achilles tendons were aligned.  
 
At a July 2012 VA examination, there was pain on use of the left foot but no pain on manipulation.  There was no indication of swelling on use or characteristic calluses.  There was no evidence of extreme tenderness of the  plantar surface, marked deformity, or marked pronation.  The weight bearing line did not fall over or medial to the great toe and there was no other lower extremity deformity.  There was tight tendon/fascia on the plantar aspect of the left foot, but an adequate longitudinal arch.  Imaging studies were normal and the disability did not impact his ability to work.

During the Board hearing, the Veteran indicated that he had recently received inserts for the left foot, but was still having issues with pain at the bottom of his foot when he walked.

The above evidence reflects that prior to September 13, 2011, entitlement to an initial compensable rating is not warranted for the Veteran's left foot plantar fasciitis.  The symptoms more nearly approximated mild impairment, as there was pain on use but not on manipulation, and no other symptoms listed in the criteria for a higher rating under Diagnostic Code 5276.  There was also no evidence of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammertoe, malunion of the tarsal or metatarsal bones, or other foot injuries.

For the foregoing reasons, from February 1, 2010 to September 12, 2011, an initial compensable rating is not warranted for left foot plantar fasciitis.

Extraschedular

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is warranted.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
 
As to the Veteran's psychiatric disorders and lumbar spine strain, the discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria. The criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  Similarly, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether these disabilities cause marked interference with employment for purposes of an extraschedular rating, although as discussed in the remand section below there is evidence that they impact the Veteran's employment.

In contrast, the Veteran's statements and Board hearing testimony indicate that he has symptoms that are not specifically listed in the criteria for rating his other orthopedic disabilities.  There is no evidence, however, that any of these disabilities caused marked interference with employment or frequent hospitalization.  The September 2011 VA examiner specifically indicated that the Veteran's finger, left knee, left ankle, and left foot disabilities did not impact his ability to work.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extra-scheduler consideration based on the collective impact of multiple disabilities."  Here, however, the only disabilities that impact the Veteran's employment, his psychiatric disorders and his lumbar strain, are those whose symptoms are fully contemplated by the applicable rating criteria.  As the combined impact of the disabilities whose symptoms are not contemplated by the applicable criteria does not result in marked interference with employment or frequent hospitalization, a remand for referral for extraschedular consideration is not warranted pursuant to Johnson.
 
 
ORDER
 
1.  Entitlement to an initial rating higher than 70 percent from February 1, 2010 to September 12, 2011, for PTSD with anxiety disorder and depressive disorder, is denied.

2.  Entitlement to an initial rating higher than 20 percent from February 1, 2010 to September 12, 2011, for a lumbar strain is denied. 
 
3.  Entitlement to an initial rating higher than 10 percent from February 1, 2010 to February 4, 2010 and from March 31, 2010 to September 12, 2011, for right hand ring and little finger degenerative joint disease is denied. 
 
4.  Entitlement to an initial rating higher than 10 percent from February 1, 2010 to September 12, 2011, for left shoulder tendonitis is denied. 
 
5.  Entitlement to an initial rating higher than 10 percent from February 1, 2010 to September 12, 2011, for left knee patellofemoral pain syndrome is denied. 
 
6.  Entitlement to an initial rating higher than 10 percent from February 1, 2010 to March 26, 2010, for a left ankle strain is denied.
 
7.  Entitlement to an 10 percent rating, but no higher, from March 27, 2010 to September 11, 2011, for a left ankle strain is granted, subject to controlling regulations governing the payment of monetary awards.
 
8.  Entitlement to a compensable rating higher on September 12, 2011, for a left ankle strain is denied.
 
9.  Entitlement to an initial compensable rating from February 1, 2010 to September 12, 2011, for left foot plantar fasciitis is denied. 
 
 
REMAND
 
As noted above, the question what initial ratings should be assigned is back before the Board on Remand from the Court regarding a Board decision rendered in December 2014.  Counsel for the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR) in which they agreed that remand was required because the Board provided an inadequate statement of reasons or bases in support of its determination that VA's statutory duty to assist had been satisfied.  The parties agreed that the Board failed to adequately explain why it found that the duty to assist did not require new VA examinations be provided given its finding that "the Veteran indicated generally that his disabilities had worsened since the most recent examinations ...."  
 
Accordingly, while the evidence is sufficient to rate for the prior to the dates discussed above, for the periods since the case is REMANDED for the following action:
 
1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD with anxiety and depressive disorders, lumbar strain, right ring and little finger degenerative joint disease, left shoulder tendonitis, left knee patellofemoral pain syndrome, left ankle strain, and left foot plantar fasciitis that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded a VA psychiatric examination.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  The examiner must offer a specific opinion addressing how the appellant's psychiatric disorder impacts his ability to work.  A complete rationale for any opinions expressed must be provided. 
 
3.  The Veteran should be afforded a VA orthopedic examination.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating lumbar strain,  degenerative joint disease of the ring and little fingers, left shoulder tendonitis, left knee patellofemoral pain syndrome, left ankle strain, and left foot plantar fasciitis, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  The examiner must offer a specific opinion addressing how each of these disorders impact his ability to work. A complete rationale for any opinions expressed must be provided. 
 
4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  
 
6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


